DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 21 and 28, --forward-- should be inserted before “retaining hook” and “retaining ledge”.

Claim Rejections - 35 USC § 112
3.	Claims 16 and 26, “the seal lip” lack an antecedent basis.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
 5.	Claims 11, 13-14, 17, 19, 21-22, 24-25 and 27-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marakami et al. (6,468,113).
Regarding claims 11 and 19, Marakami et al., figures 1-2 show a connector assembly, comprising:
a female connector body (2);

a resilient seal (24) axially surrounding the forward portion, said resilient seal disposed intermediate the forward portion and the shroud and in compressive contact with the forward portion and the shroud, wherein the forward portion defines a forward retaining ledge (the FIGURE Y below) on the forward portion, said forward retaining ledge extending inwardly from the forward portion, and the resilient seal defines a forward retaining hook (the FIGURE Y below) extending outwardly and engaging said forward retaining ledge, wherein the retaining ledge forms an acute angle relative to a longitudinal axis of the female connector body and wherein the retaining hook forms an obtuse angle relative to the longitudinal axis that is substantially a supplementary angle to the acute angle and wherein the resilient seal is symmetrical about a lateral axis of the female connector body.

    PNG
    media_image1.png
    618
    917
    media_image1.png
    Greyscale

Regarding claims 13 and 24, Marakami et al., figure 2 shows a cavity (pointed at 41, figure 2) is provided rearward of the resilient seal into which a rearward portion of the resilient seal can expand.
Regarding claims 14 and 25, Marakami et al., figure 2 shows the female connector body defines a retaining wall (a top wall of 41) circumferentially surrounding the forward portion and configured to receive a portion of the shroud of the male connector body.
Regarding claims 17 and 27, the forward portion defines a rearward retaining ledge (the FIGURE Y above) on a rearward end of the forward portion, said rearward retaining ledge extending outwardly from the forward portion and wherein the resilient 
Regarding claims 21 and 28, Marakami et al., figure 2 shows the forward retaining ledge is forwardly angled, and the forward retaining hook is rearwardly angled.
Regarding claims 22 and 29, Marakami et al., figure 2 shows the forward retaining hook is in intimate contact with the forward retaining ledge.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al. (8,187,036) in view of Noguchi et al. (6,887,106).
Regarding claim 11, Fujiwara et al., figure 5 shows a connector assembly, comprising:
a female connector body (20) comprises a forward portion (28); 
a resilient seal (29) axially surrounding the forward portion, wherein the forward portion defines a forward retaining ledge (a FIGURE X below or a horizontal line of 26) on the forward portion, said forward retaining ledge extending inwardly from the forward portion, and the resilient seal defines a forward retaining hook (the FIGURE X below or 

    PNG
    media_image2.png
    518
    1098
    media_image2.png
    Greyscale

Fujiwara et al. disclose the claimed invention as described above except for a male connector body defining a shroud and the resilient seal disposed intermediate the forward portion and the shroud and in compressive contact with the forward portion and the shroud.
Noguchi et al., figure 1 shows a male connector body (M) defining the shroud and the resilient seal disposed intermediate the forward portion and the shroud and in compressive contact with the forward portion and the shroud (figure 2). It would .
8.	Claims 11-14, 16-18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshioka (6,796,838) in view of Noguchi et al. (6,887,106).
Regarding claim 11, Yoshioka, figure 2 shows a connector assembly, comprising:
a female connector body (31) comprises a forward portion (41c); 
a resilient seal (73) axially surrounding the forward portion, wherein the forward portion defines a forward retaining ledge (see a FIGURE A below or a substantially vertical wall of the ledge) on the forward portion, said forward retaining ledge extending inwardly from the forward portion, and the resilient seal defines a forward retaining hook (the FIGURE A below or a substantially vertical wall of the hook) extending outwardly and engaging said forward retaining ledge, the hook angle and the ledge angle are a supplementary angle.

    PNG
    media_image3.png
    499
    1099
    media_image3.png
    Greyscale

Yoshioka discloses the claimed invention as described above except for a male connector body defining a shroud and the resilient seal disposed intermediate the forward portion and the shroud and in compressive contact with the forward portion and the shroud; and the retaining ledge forms an acute angle relative to a longitudinal axis of the female connector body and wherein the retaining hook forms an obtuse angle relative to the longitudinal axis.
Noguchi et al., figure 1 shows a male connector body (M) defining the shroud and the resilient seal disposed intermediate the forward portion and the shroud and in compressive contact with the forward portion and the shroud (figure 2). It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide Yoshioka to have the male connector body defining the shroud and the resilient seal disposed intermediate the toward portion and the shroud and in compressive contact with the forward portion and the shroud, as taught by Noguchi et al., in order to tightly connect the mate and female connectors together.

Regarding claim 12, Yoshioka, figure 2 shows a seal retainer (46) attached to the female connector body, wherein the resilient seal defines a seal lip (the FIGURE A above) extending forward of the forward retaining hook and wherein the seal lip is disposed intermediate the forward portion and the seal retainer and is in compressive contact with the forward portion and the seal retainer.
Regarding claim 13, Yoshioka, figure 2 shows a cavity (74) is provided rearward of the resilient seal into which a rearward portion of the resilient seal can expand.
Regarding claim 14, Yoshioka, figure 2 shows the female connector body defines a retaining wall (46) circumferentially surrounding the forward portion and configured to receive a portion of the shroud of the male connector body.
Regarding claim 16, Yoshioka, figure 2 shows the seal lip and the forward retaining hook is formed integrally with the resilient seal.

 	Regarding claim 18, Yoshioka, figure 2 shows the resilient seal is asymmetrical about a lateral axis of the female connector body.
Regarding claim 20, Yoshioka, figure 2 shows the rearward retaining hook is formed integrally with the resilient seal.
Regarding claim 21, Yoshioka, figure 2 shows the forward retaining ledge is forwardly angled, and the forward retaining hook is rearwardly angled.
Regarding claim 22, Yoshioka, figure 2 shows the forward retaining hook is in intimate contact with the forward retaining ledge.
9.	Claims 19, 23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Masuda (5,911,599) in view of Ohsumi et al. (5,613,868).
Regarding claim 19, Masuda discloses a connector assembly comprising:
a female connector body (51, figure 3);
a male connector body (30, figure 5) defining a shroud configured to receive a forward portion (53, figure 3) of the female connector body; and

Masuda discloses the claimed invention as described above except for the resilient seal is symmetrical about a lateral axis of the female connector body.
Ohsumi et al., figures 1 and 2 show a resilient seal (B) is symmetrical about a lateral axis of the female connector body.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Masuda to have the resilient seal is symmetrical about a lateral axis of the female connector body, as taught by Ohsumi et al. better compressing between the male and female connectors.
Regarding claim 23, Masuda, figure 3 shows a seal retainer attached to the female connector body, wherein the resilient seal defines a seal lip extending forward of the forward retaining hook and wherein the seal lip is disposed intermediate the forward portion and the seal retainer and is in compressive contact with the forward portion and the seal retainer.
Regarding claim 26, the seal lip and the forward retaining hook is formed integrally with the resilient seal.

Response to Arguments
10.	Applicant's arguments filed 02/05/21 have been fully considered but they are not persuasive. 
Regarding claim 11, Applicant argues: “Fujiwara and Noguchi fails to find anything that shows or suggests a retaining ledge forming an acute angle relative to a longitudinal axis of the female connector body and a retaining hook forming an obtuse angle relative to the longitudinal axis that is substantially a supplementary angle to the acute angle.”
The Examiner disagrees. FIGURE X above shows the forward ledge and forward hook is the horizontal lines; therefore, that could be the acute and obtuse angles with related to the longitudinal axis and also a supplementary angle.

Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdul Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THANH TAM T LE/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        03/19/21.